Citation Nr: 1809958	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-37 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent, and in excess of 30 percent from July 16, 2014, for residuals, postoperative appendicitis with peritonitis and bowel fistula.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970, and November 1972 to April 1977.

These matters come before the Board of Veterans Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office.

In a March 2015 decision, the Board denied entitlement to a disability rating in excess of 10 percent for a left testicle orchiectomy scar, and denied entitlement to a disability rating in excess of 10 percent for postoperative appendicitis residuals including peritonitis and bowel fistula.  The Veteran appealed the part of the Board's March 2015 decision that denied a disability rating in excess of 10 percent for postoperative appendicitis residuals to the United States Court of Appeals for Veterans Claims (Court).  A February 2016 joint motion for partial remand (JMR) and Court Order vacated the Board's March 2015 decision in regard to that issue, and remanded the claim to the Board for action consistent with the terms of the JMR.

In October 2016, the Board found the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was raised by the record as part and parcel of the Veteran's claim for an increased disability rating.  See Rice v Shinseki, 22 Vet. App. 447 (2009).  The Board remanded both issues for further development.

In a July 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted a 30 percent disability rating for residuals, postoperative appendicitis with peritonitis and bowel fistula, effective July 16, 2014.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Since the issuance of the July 2017 supplemental statement of the case, VA treatment records dated in August 2017 have been added to the evidentiary record.  The Board has reviewed these records and finds that they are not pertinent to the issues of entitlement to increased disability ratings for residuals, postoperative appendicitis or entitlement to a TDIU addressed in the decision below.


FINDINGS OF FACT

1.  Prior to July 16, 2014, the Veteran's residuals, postoperative appendicitis with peritonitis and bowel fistula were not manifested by bowel obstruction.

2.  From July 16, 2014, the Veteran's residuals, postoperative appendicitis with peritonitis and bowel fistula is productive of no more than moderately severe adhesions of the peritoneum manifested by partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  Frequent and prolonged episodes of severe colic distension, nausea or vomiting have not been shown.

3.  The Veteran's combined disability rating is at least 70 percent, and the Veteran's residuals, postoperative appendicitis and scars, abdomen residuals of appendectomy result from common etiology.

4.  The preponderance of the competent and credible evidence of record weighs against finding that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent, and in excess of 30 percent from July 16, 2014, for residuals, postoperative appendicitis with peritonitis and bowel fistula have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7301 (2017).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In a February 2017 notice of disagreement, the Veteran's representative contends VA failed to conduct adequate medical examinations to adjudicate the issue of entitlement to a TDIU.  During the appeal period, VA examinations were conducted in November 2012 regarding all of the Veteran's service-connected disabilities, and each of the VA examiners opined as to the functional impact of each of the disabilities on his ability to perform work-related tasks.  A VA examination regarding the Veteran's service-connected residuals, postoperative appendicitis was conducted in January 2017, and a VA examination regarding the Veteran's service-connected major depressive disorder was conducted in February 2017.  Both of these VA examiners also provided information on the functional impact of these disabilities on the Veteran's ability to work.  Moreover, the Board observes that all the Veteran's service-connected disabilities were evaluated in November 2012.  With regard to the Veteran's service-connected disabilities, excluding residuals, postoperative appendicitis and major depressive disorder, the evidence of record does not reflect that they increased in severity or impacted the Veteran's employability in a way that was not addressed by the November 2012 VA examiner.

The Board finds that these examination reports, when considered with the totality of the evidence of record including the Veteran's lay statements and VA treatment records, provide the Board with adequate information upon which to determine whether the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment.  Thus, with respect to the Veteran's claim of entitlement to a TDIU, the Board finds there is no additional development that needs to be undertaken.

The Veteran and his representative have not raised any additional issues with the duty to notify or duty to assist with regard to the claim for a TDIU, or the claim for increased disability ratings for residuals, postoperative appendicitis also decided below.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Residuals, Postoperative Appendicitis

A. Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the digestive system are rated in accordance with 38 C.F.R. § 4.114, Diagnostic Codes 7200-7348.  Section 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Throughout the period on appeal, the Veteran's residuals, postoperative appendicitis with peritonitis and bowel fistula have been rated under Diagnostic Code 7301.  Under Diagnostic Code 7301, adhesions of the peritoneum are assigned a 10 percent rating for moderate adhesions of the peritoneum with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is assigned for moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent disability rating is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  38 C.F.R. § 4.114.

Diagnostic Code 7330 pertains to a persistent fistula of the intestine, or after attempt at operative closure.  A 30 percent disability rating is assigned for slight infrequent fecal discharge.  A 60 percent disability rating is assigned for constant or frequent fecal discharge.  A 100 percent disability rating is assigned for copious and frequent fecal discharge.  A healed fistula of the intestine is to be rated for peritoneal adhesions.  38 C.F.R. § 4.114.

Diagnostic Code 7331 pertains to tuberculous peritonitis that is active or inactive.  A 100 percent disability rating is assigned for active peritonitis.  Inactive peritonitis is rated under the diagnostic codes for infectious diseases, immune disorders, and nutritional deficiencies under 38 C.F.R. §§ 4.88b, 4.89.  38 C.F.R. § 4.114, Diagnostic Code 7331.

B. Analysis

The Veteran contends he is entitled to increased disability ratings for his residuals, postoperative appendicitis due to severe pain.  The Veteran contends his in-service appendectomy may have resulted in nerve damage, impingement due to scar tissue, or another issue causing pain in his abdomen and pubic region.  See, e.g., May 2010 notice of disagreement; February 2010 informal claim.

First, the Board finds the preponderance of the competent and credible evidence of record is against finding that the Veteran's postoperative appendicitis was manifested by an obstruction due to peritoneal adhesions prior to July 16, 2014.  

Treatment records from Comanche County Memorial Hospital indicate the Veteran was admitted and treated for a partial small bowel obstruction in July 2014.  The emergency department note indicates the Veteran reported he had never had any bowel obstructions.  A history and physical examination upon the Veteran's admission indicated the Veteran complained of abdominal pain with concomitant nausea, vomiting, and abdominal distension.  The Veteran reported having "a similar episode" several years ago after eating cherries that was successfully treated with nonoperative management.  A report from a CT of the abdomen and pelvis stated the Veteran's history included an obstruction and impaction two years prior.  

The Veteran's VA examination reports and VA treatment records do not indicate the Veteran experienced a bowel obstruction prior to July 2014.  See also March 2011 VA CT scan of the abdomen (no evidence of an acute intra-abdominal process).

In a November 2016 letter, the AOJ asked the Veteran to identify any outstanding medical treatment records relating to a bowel obstruction and impaction in 2012.  In December 2016, the Veteran submitted completed VA Forms 21-4142 and 21-4142a for Comanche County Memorial Hospital, but indicated his treatment at that facility began in July 2014.  To date, the Veteran has not identified any treatment for a bowel obstruction prior to 2014.  Further, during the January 2017 VA peritoneal adhesions examination the Veteran denied any bowel obstructions other than the obstruction in July 2014.  See also January 2017 VA examination medical opinion.

Accordingly, despite the history of a prior bowel obstruction reported in the history section of the July 2014 CT of the abdomen and pelvis, the Board finds the preponderance of the competent and credible evidence of record is against finding the Veteran's residuals, postoperative appendicitis was manifested by an obstruction prior to July 16, 2014.  Therefore, the criteria for a disability rating in excess of 10 percent prior to July 16, 2014 have not been met.  38 C.F.R. § 4.114, Diagnostic Code 7301.

Next, the Board finds that from July 16, 2014, the preponderance of the competent and credible evidence of record is against finding that the Veteran's residuals, postoperative appendicitis is manifested by frequent and prolonged episodes of severe colic distension, nausea, or vomiting.

As noted above, at the time of his July 2014 admission to Comanche County Memorial Hospital, the Veteran complained of abdominal pain with concomitant nausea, vomiting, and abdominal distension.  See discharge summary; emergency department report.  Upon his admission he continued to have abdominal pain and distension, but the vomiting had resolved.  See history and physical note.  The Veteran's partial bowel obstruction was treated medically, and after three days he was discharged from the hospital.  See discharge summary.

A VA psychiatry note dated toward the end of July 2014 indicated no nausea, vomiting, or diarrhea.  However, an August 2014 VA primary care telephone note indicated the Veteran complained of right lower abdominal pain, dull and constant, with a reported severity of 5 out of 10.  The Veteran reported some nausea but no vomiting.  The Veteran was informed to seek treatment at the emergency room should he note abdominal distension.  In an addendum to that telephone note dated later in August 2014, the Veteran requested a consultation with the VA gastrointestinal clinic, stating he had been advised by his doctor at Comanche County Memorial Hospital to have surgery due to his bowel obstruction.  The Veteran reported some discomfort in his right lower abdomen at that time, but no acute pain.  A VA primary care note dated toward the end of August 2014 indicated the Veteran was following up on his hospital admission, and the primary care physician noted the Veteran's bowel obstruction had resolved without surgery.  At that time, the review of systems was negative for abdominal pain, constipation, and nausea, and the physical examination of the abdomen did not indicate any distention.  Further, the note does not indicate the Veteran reported nausea or vomiting at that time.

Accordingly, the Board finds that although the Veteran reported some nausea and abdominal pain in August 2014 following his hospitalization, these symptoms appear to have resolved by his August 2014 VA primary care visit.  Therefore, the Board finds this period of nausea does not more nearly approximate frequent and prolonged episodes of nausea.

Further, the Veteran's VA treatment records following August 2014 do not indicate complaints or findings of colic distension, nausea, or vomiting.  See, e.g., July 2017 VA surgery outpatient note; July 2017 VA emergency department note; January 2017 VA psychiatry note; September 2016 VA emergency department note; August 2016 VA psychiatry note; July 2015 VA psychiatry note; October 2014 VA psychiatry note.  

Accordingly, the Board finds that from July 16, 2014, the preponderance of the competent and credible evidence of record is against finding that the Veteran's residuals, postoperative appendicitis are manifested by frequent and prolonged episodes of severe colic distension, nausea, or vomiting.  Therefore, the criteria for a disability rating in excess of 30 percent from July 16, 2014 have not been met.  38 C.F.R. § 4.114, Diagnostic Code 7301.

Further, the Board finds increased disability ratings are not warranted under Diagnostic Code 7331, as peritonitis is not the predominant disability picture of the Veteran's residuals, postoperative appendicitis with peritonitis and bowel fistula.  The evidence of record does not indicate the Veteran has experienced active peritonitis during the appeal period.  Further, the evidence also does not indicate that the Veteran's inactive peritonitis was due to an infectious disease, immune disorder, or nutritional deficiency, and therefore the diagnostic codes under 38 C.F.R. § 4.88b and § 4.89 are not applicable.  Accordingly, increased disability ratings are not warranted under Diagnostic Code 7331.  38 C.F.R. § 4.114.

The Board also finds the criteria for a disability rating under Diagnostic Code 7330 have not been met.  The medical evidence of record does not indicate that the Veteran has experienced any fecal discharge related to a fistula of the intestine during the appeal period.  See, e.g., January 2017 VA examination report; November 2012 VA examination reports; March 2010 VA examination report; October 2009 VA examination report.  Although the November 2012 VA intestinal conditions examination report included a diagnosis of a bowel fistula with a date of diagnosis of 2012, the examination report indicated no current signs or symptoms of such.  Further, on the November 2012 VA intestinal surgery examination report, the examiner responded "Yes" when asked if the Veteran had, or had ever had, a persistent intestinal fistula, but indicated no fecal discharge attributable to such.  The Veteran's treatment records throughout the appeal period have not indicated a bowel fistula.  Accordingly, the Board finds the criteria for a disability rating under Diagnostic Code 7330 have not been met.  38 C.F.R. § 4.114.

Finally, the Veteran has reported experiencing severe abdominal pain due to his residuals, postoperative appendicitis with peritonitis and bowel fistula, at times described as being like cramps or muscle spasms.  See, e.g., March 2010 VA examination report; October 2009 VA examination report.  In a July 2009 note, the Veteran's former treating VA primary care physician, Dr. J.D.A., opined that the Veteran's persistent, unresolving pain syndrome in his lower abdomen and perineum likely began with his perforated appendix and peritonitis during his active duty service.  During the November 2012 VA intestinal surgery examination, the VA examiner opined that the Veteran's internal scar tissue from his surgery causes pain with abdominal wall muscle use such as lifting and sitting up.  The Board finds that abdominal pain is currently contemplated as part of the Veteran's disability ratings under Diagnostic Code 7301 for peritoneal adhesion residuals of his in-service appendectomy.  See also 38 C.F.R. § 4.114, Diagnostic Code 7330 (healed fistula of the intestine is to be rated for peritoneal adhesions).

Regarding the Veteran's contentions that his in-service appendectomy may have resulted in nerve damage, impingement due to scar tissue, or another issue causing pain in his abdomen and pubic region, the Veteran's VA treatment records indicate the Veteran has undergone extensive work-ups to investigate his complaints of abdominal pain.  

During the October 2009 VA examination, there was tenderness to palpation and hyperalgesia noted on the left inguinal area.  In a November 2009 note, Dr. J.D.A. indicated the Veteran had a lax left inguinal ring, academically a left inguinal hernia, and was tender and complained of constant pain at that side.  The Board notes the Veteran's residuals of a left inguinal hernia repair are separately service connected.  

A September 2010 VA primary care note indicated the Veteran complained of persistent pain in the left upper quadrant/abdomen for about one year.  During a January 2011 VA gastroenterology consultation, the Veteran's left upper quadrant pain was noted to have begun in late 2009, and was relatively constant but waxed and waned in intensity.  The pain was reported as located in the left lateral abdomen, and was worsened by standing for long periods of time, but alleviated by sitting and resting.  The Veteran denied any relationship to eating or defecation, no nausea, vomiting, diarrhea or bleeding, but occasional constipation.  Following an examination of the Veteran, the physician stated the differential for the Veteran's left upper quadrant pain was broad, including pancreatic sources, the spleen, and musculoskeletal causes among others.  A March 2011 CT of the abdomen showed no evidence of an acute intra-abdominal process, and a March 2011 upper gastrointestinal endoscopy (EGD) revealed no findings to explain the Veteran's left upper quadrant pain.  

In May 2011, the VA gastroenterology clinic noted the Veteran did not really have any gastrointestinal symptoms, and the Veteran reported developing a new shooting pain around his abdomen and down his legs.  The VA gastroenterologist opined that given the Veteran's description of his left upper quadrant pain, and the absence of significant findings on the EGD and CT, the Veteran's pain was neuropathic in origin, as the description of the pain was not characteristic for a gastrointestinal source of pain.  The physician stated he was most concerned about a spinal or musculoskeletal cause of the pain.  A June 2011 VA pain medicine note indicated the Veteran has degenerative changes in his lumbar and thoracic spine, and the need to determine whether that was related to the Veteran's pain, which at that time he described as being in his left lower rib area, not in his abdomen.  Later VA treatment notes confirmed the Veteran's reports of radiating pain related to degenerative disc disease and stenosis of the spine, including acute painful episodes usually associated with movement, especially with changes of position.  See, e.g., May 2012 VA pain medicine note.

Accordingly, the Board finds the totality of the evidence of record indicates the Veteran's complaints of severe left abdominal and/or rib pain are associated with his separately service-connected left inguinal hernia, and/or his nonservice-connected disabilities of the spine.  Therefore, the Board finds the preponderance of the competent and credible evidence of record is against finding that the Veteran's abdominal pain is associated with a residual of his in-service appendectomy other than the peritoneal adhesions currently contemplated under Diagnostic Code 7301. 

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign the Veteran a disability rating in excess of 10 percent, or in excess of 30 percent from July 16, 2014, for residuals, postoperative appendicitis with peritonitis and bowel fistula.






III. TDIU

A. Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  38 C.F.R. § 4.16(a).

Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board may submit to the Director, Compensation Service, for extraschedular consideration cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

B. Analysis

Effective July 16, 2014, the Veteran is service connected for major depressive disorder with generalized anxiety disorder, rated as 30 percent disabling; residuals, postoperative appendicitis with peritonitis and bowel fistula, rated as 30 percent disabling; bilateral tinnitus, rated as 10 percent disabling; laceration upper right eyelid with scar, rated as 10 percent disabling; residual scar, left testicle orchiectomy, rated as 10 percent disabling; scars of the abdomen residuals of appendectomy and scar residual of hernia reduction, rated as 10 percent disabling; bilateral hearing loss, rated as noncompensable; orchiectomy, left testicle, rated as noncompensable; impotence, rated as noncompensable; and residuals of left inguinal hernia repair, rated as noncompensable.  The Veteran's current combined rating is 70 percent.  See July 2017 rating decision.  Further, the Board finds the Veteran's service-connected residuals, postoperative appendicitis and scars of the abdomen residuals of appendectomy result from common etiology, and therefore are considered as one disability for the purposes of establishing at least one disability ratable at 40 percent or more.  38 C.F.R. §§ 4.16(a), 4.25.  Accordingly, the Veteran meets the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

The Board finds that prior to July 16, 2014, the Veteran did not meet the criteria for schedular consideration of TDIU under 38 C.F.R. § 4.16(a) because his combined disability rating was less than 70 percent, and he did not have at least one disability ratable at 40 percent or more.  See July 2017 rating decision; February 2017 rating decision.

However, the Board finds that throughout the appeal period, the preponderance of the competent and credible evidence of record is against finding that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.

First, the Board notes that although the evidence of record indicates the Veteran receives disability benefits from the Social Security Administration (SSA), they have indicated that no medical records are available for the Veteran.  See December 2016 SSA response to records request.  Further, the Veteran's last reported employer has indicated the Veteran has not worked for that company.  See September 2016 VA Form 21-4192; see also July 2016 VA Form 21-8940.

The evidence of record indicates the Veteran graduated high school and took some college courses, but has not received an advanced degree.  The Veteran was trained as a police officer, had a Council on Law Enforcement Education and Training (CLEET) certification, and received on-the-job training as a phlebotomist.  See, e.g., VA vocational rehabilitation records.

The evidence of record indicates that during his active duty service, the Veteran has reported he worked as an ordinance mechanic, and then as a military police officer and a service record book clerk.  Following active duty service, the Veteran worked in federal employment as a procurement clerk.  The Veteran also worked as a local police officer for two years, as a Trans fund technician for a bank but did not pass the training program, as a machinist, and as a phlebotomist.  The Veteran has also reported work experience sorting mail, in custodial work, as a recreation aide, and as a teacher's aide.  See, e.g., VA vocational rehabilitation records.

The evidence of record indicates the Veteran last worked full time about 2003 as a phlebotomist, and worked in that job for about nine or ten years.  The evidence of record indicates the Veteran has reported multiple reasons for leaving his last job.  

In a February 2004 application for VA vocational rehabilitation services, the Veteran reported he had carpal tunnel surgery on both hands in 2003, plus atrophy of the left testis with severe pain all day every day, as well as other surgery and heart problems.  An April 2004 VA Rehabilitation Needs Inventory included the Veteran's report that he was fired from his position as a phlebotomist in December 2002 [sic] after he filed a lawsuit against the company for workman's compensation for carpal tunnel surgery for both wrists.

A May 2004 VA Income Net Worth and Employment Statement indicated the Veteran had not worked since becoming totally disabled, and the Veteran reported being unable to obtain two different security jobs.  The Veteran reported a serious heart condition, and daily testicle pain when standing, walking, or sitting, and difficulty sleeping through the pain.

On a March 2005 VA Form 21-8940, the Veteran reported his carpal tunnel syndrome and orchiectomy of the testicle prevented him from securing or following any substantially gainful occupation.  The Veteran reported he would not complete a VA form for more information from his last employer because of hard feelings between he and the company, and a pending lawsuit.

In an October 2005 note, the Veteran's former VA primary care provider, Dr. J.D.A., discussed the Veteran's history of a ruptured appendix with a subsequent prolonged course of continuing abdominal and left testicle pain, and subsequent removal of the left testicle because of continuing pain.  Dr. J.D.A. stated the Veteran remained completely unemployable and completely disabled.  He further noted the Veteran's continuing low back pain.

During an October 2005 VA mental health examination, the Veteran reported he last worked as a phlebotomist for nine years, but was fired in December 2003 and he was suing the company.  The Veteran reported he had looked for jobs, but still could not work because of pains in his hands, and he could not use his hands or write well.

On an October 2008 VA Form 21-8940, the Veteran reported his lower back and feet prevent him from securing or following any substantially gainful occupation.  The Veteran reported he left his last job as a phlebotomist in December 2003 because of his disability.

During a November 2011 VA mental health examination, the Veteran reported that at his last job he did not get a promotion he believed he was entitled to, was fired, and then he filed a lawsuit.

On a July 2016 VA Form 21-8940, the Veteran reported his major depressive disorder, appendicitis residuals, and tinnitus prevent him from securing or following any substantially gainful occupation.  The Veteran reported he left his last job in December 2003 because of his disability, and that his time lost from that job was due to having surgery.

The Board finds the October 2005 statement from Dr. J.D.A. and the Veteran's July 2016 VA Form 21-8940 are outweighed by the Veteran's statements from 2004 and 2005.  The Board affords this evidence more weight because it was provided closer in time to when the Veteran left his job, and the Veteran repeatedly reported that he left his last full-time job due to pain and problems with his hands and wrists related to carpal tunnel surgery, and a pending lawsuit.  Although the Veteran reported experiencing daily pain with sitting, standing, and walking due to his left testicle disability and eventual removal of the left testicle in 2005, and Dr. J.D.A. also discussed pain associated with the Veteran's postoperative appendicitis residuals, the Board finds the totality of the Veteran's reports do not indicate that these disabilities alone caused the Veteran to stop working or prevented him from securing and following substantially gainful employment.  The Veteran's statements in 2004 and 2005 indicate this pain, along with the Veteran's nonservice-connected bilateral hand and wrist pain and a heart disability, prevented the Veteran from working.  Dr. J.D.A. also discussed the Veteran's nonservice-connected back pain in the October 2005 discussing his total disability, but does not appear to have addressed or considered the Veteran's other contemporaneous reports of hand and wrist pain or a heart disability in rendering his opinion.  Although the Veteran indicated in 2008 that he left his last job due to back and foot pain, these disabilities are also not service connected.

Further, the Board finds the preponderance of the competent and credible medical evidence of record is against finding that the Veteran has been unable to secure and follow substantially gainful employment as a result of his service-connected disabilities throughout the appeal period.

During a March 2009 VA mental health examination, the Veteran reported he could not work at that time because of severe carpal tunnel problems of his left and right hands and wrists, as well as right elbow problems.  These problems are not service connected.

In a November 2009 note, Dr. J.D.A. noted the Veteran continued to have constant pain in his left inguinal abdomen, with a severity of 7 out of 10, as well as a left inguinal hernia.  Dr. J.D.A. stated this had been debilitating to the degree the Veteran was unable to work.  However, during a December 2009 VA intestines examination, the examiner noted the Veteran's reports of pain in the left testicular, lower quadrant of the abdomen that would radiate into the left groin and scrotum, and was not related to activity.  The VA examiner stated that on observation of the Veteran, she was unable to describe any limitations the Veteran may have related to function such as bending, squatting, lifting, crawling, stooping, standing, or walking.  The examiner stated that as pain is a subjective determination, she was unable to report how the Veteran's perceived pain level would affect his ability to engage in employment.  

During a March 2010 VA examination, the Veteran reported that due to his residuals of his postoperative appendicitis, he experienced alternating diarrhea and constipation, as well as abdominal pain located in the stomach and groin area which occurred more than two-thirds of the year.  The Veteran described the pain as cramps, and each occurrence would last all day.  The Veteran reported that during flare-ups he experienced difficulty lifting heavy objects, and described overall functional impairment as difficulty sitting and standing.

As discussed in detail above, the Veteran underwent an extensive workup with VA medical providers beginning in late 2009, and his complaints of severe abdominal and rib pain were ultimately determined to be related to nonservice-connected spinal disabilities, not a gastrointestinal disability such as his left inguinal hernia or residuals of postoperative appendicitis.

During an October 2011 VA examination, the Veteran reported he did not experience any overall functional impairment from his service-connected hearing loss, and the VA examiner reported the Veteran's hearing loss and tinnitus did not affect his usual occupation.

An October 2011 VA examination regarding the Veteran's orchiectomy of the left testicle indicated the Veteran's chronic pain at the left testicle surgical site and his lower left abdomen affected his ability to work, but did not provide any further information on the functional effects of the disability.

During a November 2011 VA mental health examination, the Veteran reported difficulty standing for long due to surgical screws in his foot, and being unable to sit for long because of pain at the site of his testicle removal.  The Veteran reported being unable to bend and lift because of a back problem.  The Veteran reported feeling that his unemployment was due primarily to the effects of his service-connected mental condition because he felt let down by VA, which caused him depression.  The VA examiner noted the Veteran had difficulty establishing and maintaining effective work relationships because the Veteran had difficulty with authority at times.  However, the VA examiner at that time opined that the Veteran's unemployment was not due to his mental disorder, but to physical and secondary gain issues.  The examiner noted the Veteran's report of suffering from emotional and physical pain over the years related to the belated diagnosis and treatment of his appendicitis with subsequent peritonitis.  The examiner noted, however, that the Veteran was able to hold gainful employment after leaving active duty service, and stated the Veteran has had interpersonal problems adapting to the work environment that did not relate to his service-connected psychological impairments.  

During a May 2012 VA psychiatry visit, the Veteran reported he was seeking unemployability for pain because he could not sit or stand for long times.

In November 2012, the Veteran was afforded VA examinations for all of his service-connected disabilities.  The male reproductive examination report noted the Veteran's reports of pain in the testicle and buttocks area related to his removal of the left testis, but opined that both the orchiectomy of the left testicle and the Veteran's erectile dysfunction did not impact the Veteran's ability to work.  The hernias examination indicated no current symptoms for the Veteran's inguinal hernia, and that it did not impact the Veteran's ability to work.  The intestinal conditions examination report noted a diagnosis of bowel fistula, but indicated no signs or symptoms of such condition, and no impact on the Veteran's ability to work.  The scars examination report also indicated the Veteran's service-connected scars do not impact his ability to work.  Further, the November 2012 VA mental disorders examination report indicated the Veteran's symptoms of depression were mild and did not result in any functional impairment of the Veteran's ability to perform sedentary and physical activities of employment.

The November 2012 VA intestinal surgery examination report indicated the Veteran experienced abdominal muscle pain with bending or lifting or activities using the abdominal wall muscles related to his service-connected residuals of postoperative appendicitis with peritonitis.  The examiner reported the Veteran's residuals of his postoperative appendicitis affect his ability to work in that the internal scar tissue from surgery causes pain with abdominal wall muscle use such as lifting and sitting up.

The November 2012 VA audiology examination report indicated the Veteran reported problems hearing what people say and that sometimes his ears will "go blank" due to his hearing loss and tinnitus.  The VA examiner reported the impact of these disabilities on the Veteran's ability to work was problems understanding conversational speech and having to use visual cues to help with understanding spoken messages.  The examiner opined the hearing loss would not prevent physical work activities, but would affect the Veteran's communicative status which would cause him some difficulty on the telephone, hearing clearly in meetings, and hearing clearly at a distance or in the presence of background noise for sedentary job activities.

Finally, in a General Medical Disability Benefits Questionnaire, the November 2012 VA examiner opined that the Veteran's nonservice-connected degenerative joint disease of the cervical and lumbar spine, ischemic heart disease, and left foot fracture prevent the Veteran from performing physical work.  She further opined that the Veteran was prevented from performing sedentary work by nonservice-connected back and neck pain as well as fibromyalgia which prevents prolonged sitting due to pain.  The Board notes that the Veteran's VA treatment records do not confirm a diagnosis of fibromyalgia.  See, e.g., October 2011 VA psychiatry note (Veteran wonders if he might have fibromyalgia).

During a January 2017 VA peritoneal adhesions VA examination, the Veteran reported experiencing no additional bowel obstructions since his hospitalization in July 2014.  The Veteran continued with complaints of constipation, and reported taking a laxative for such.  The VA examiner diagnosed peritoneal adhesions affecting the small intestine, with signs and symptoms of a definite partial bowel obstruction and constipation, perhaps alternating with diarrhea.  The January 2017 VA examiner opined that the Veteran's peritoneal adhesions do not impact his ability to work.

During a February 2017 VA mental disorders examination, the VA examiner reported the Veteran's symptoms associated with this service-connected major depressive disorder with anxious distress are depressed mood and anxiety.  The VA examiner opined the Veteran's occupational and social impairment due to mild or transient symptoms decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

The Board finds that based upon a review of the totality of the evidence of record, the Veteran has gained transferrable work experience from a variety of jobs both during and following his active duty service, in both physical and sedentary types of work.

The Board finds that the medical evidence of record indicates the Veteran's service-connected disabilities may affect some physical work activities due to his complaints of pain with abdominal wall muscle use such as lifting and sitting up related to his residuals of postoperative appendicitis, and his complaints of pain related to his residuals of a left inguinal hernia repair and at the site of his left testicle orchiectomy.  The Board also acknowledges the Veteran has reported his service-connected scars are painful, though the November 2012 VA examiner opined the scars do not impact his ability to work.  However, the Board finds the functional effects in physical work activities attributable to only the Veteran's service-connected disabilities do not prevent him from obtaining or maintaining substantially gainful employment.  Instead, the Board finds the medical evidence of record indicates the Veteran's limitations in physical work activities such as prolonged sitting, standing, walking, or lifting throughout the appeal period have been significantly impacted by nonservice-connected disabilities including bilateral carpal tunnel syndrome, a right arm disability, cervical and lumbar spine disabilities including radiating pain, a left foot disability, and a heart disability. 

Further, the Board finds that the Veteran's service-connected disabilities alone do not prevent the Veteran from performing sedentary work activities.  Again, the Veteran's reported pain from his service-connected disabilities affect his ability to sit for long periods of time.  However, the Board finds the medical evidence of record indicates the Veteran's ability to sit for long periods is predominantly impacted by his nonservice-connected disabilities, including his spinal disabilities.  The Veteran also has experienced difficulties using his hands and wrists due to nonservice-connected carpal tunnel syndrome and an arm disability.  Although the Veteran may experience some conversational difficulties due to his hearing loss and tinnitus, the November 2012 VA examiner opined that these effects could be ameliorated with the use of appropriate hearing aids for amplification.  Further, although the Veteran's mild depressive symptoms may decrease work efficiency and his ability to perform occupational tasks during periods of significant stress, and the Veteran had difficulty with authority at times which may affect his ability to establish effective work relationships, the totality of the evidence of record does not indicate that these functional effects from the Veteran's service-connected disabilities would prevent the Veteran from obtaining and maintaining any substantially gainful employment.

Accordingly, the Board finds the preponderance of the competent and credible evidence of record is against finding that the Veteran is unemployable due to his service-connected disabilities.  Therefore, entitlement to a TDIU is not warranted from July 16, 2014.  38 C.F.R. § 4.16(a).  The Board further determines that referral to the Director, Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis prior to July 16, 2014 is not warranted.  38 C.F.R. § 4.16(b).

In closing, the Board does not doubt that the Veteran's service-connected disabilities have some impact on his employability.  However, the schedular evaluations currently in effect for these disabilities recognize the industrial impairment resulting from his disabilities.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent, and in excess of 30 percent from July 16, 2014, for residuals, postoperative appendicitis with peritonitis and bowel fistula is denied.

Entitlement to a TDIU is denied.


____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


